DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 01/06/2022,
•	Claims 1-3, 6, 8-12, 15, 17, 19-20 have been amended and are hereby entered.
•	Claims 21-22 have been added.
•	Claims 5 and 14 have been canceled.
•	Claims 1-4, 6-13, and 14-22 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).  The Examiner acknowledges the Applicant’s foreign priority claim and confirms receipt of the priority document JP 2019-237288 filed on 12/26/2019.
Applicant’s arguments filed January 6, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112(a) rejections due to Applicant’s amendments.  Particularly, the Examiner is interpreting the plurality of payment icons being configured to receive a request for payment as the plurality of payment icons being configured to 
The Examiner is withdrawing the 35 USC § 112(b) rejections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 102 rejections due to Applicant’s amendments.
New 35 USC § 103 rejections have been entered due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 11, that the claims are not directed to an abstract idea, the Examiner respectfully disagrees.  The Applicant further argues that the claims recite a graphical user interface, not a method of organizing activity or a fundamental economic principle.  The argument is not persuasive.  As indicated in the 35 USC § 101 rejection below, claim 1 recites wallet information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method that is credit card payment method, and a second preset payment method; a plurality of payment icons, each icons indicating one of the plurality of preset payment methods and being configured to receive a request for payment using the corresponding of the preset payment methods; additional information for the second preset payment method, the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.  The Specification at Page 1, Paragraph 4 discloses “There is a need for a wallet server, 
Regarding Applicant’s arguments on page 11, that the claims integrate the abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite the additional elements of claim 1 include a storage that stores information; a processor comprising hardware, the processor being configured to perform claimed functions; a terminal device associated with a user displaying, on a display of the terminal device, a graphical user interface comprising icons; the display of the terminal 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic server, a processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor, server, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at Page 1, Paragraph 4, disclosing “There is a need for a wallet server, computer readable recording medium, and a wallet system that improve convenience of a wallet system in which a plurality of payment methods may be used.”  And, at Page 22, Paragraphs 2-4, disclosing “For example, in addition to face-to-face payment such as electronic money payment, scan payment, and code payment in an actual store… a wallet system including a wallet server according to the present embodiment may also be used in electronic commerce on the Internet… According to the present disclosure, convenience is improved since additional information of a plurality of payment methods is displayed.”  
The Applicant further argues, on pages 11-12, that the present claims are analogous to those found patentable in Core Wireless, the Examiner respectfully disagrees.  In Core Wireless, the claims were found to patent eligible because they pertained to improvement to a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices.  The specification of Core Wireless addressed specific problems with traditional user interfaces on mobile devices, particularly devices with small displays, showing that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47–49.  The claims and specification in Core Wireless were directed towards this Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.  The Examiner fails to see how Core Wireless is applicable as the focus of the claims and specification is not on a solution or technical problems in the relevant art related to a GUI on a mobile device, furthermore the specification is silent on there being any technical problems or technical improvement related to the GUI, therefore this argument is not persuasive.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 12, that the 102 rejection should be withdrawn, it is noted that the Examiner is withdrawing the 35 USC § 102 rejections, and new 35 USC § 103 rejections have been entered.
Regarding Applicant’s arguments on pages 13-14 that Gonthier teaches away from the user of credit card payments, the argument is not persuasive.  However, Examiner respectfully contends that Gonthier’s disclosure pertaining to credit cards does not wholly disqualify all possible combinations with references disclosing the claimed credit card payment method. Under the broadest reasonable interpretations of the claims, e.g. credit card payment methods could be added or modified for different reasons without rendering the plurality of payment methods In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 
Furthermore, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, from the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gonthier in order to strengthen security, and to provide improved user convenience (see Kim at least at [0202]), and in order to reduce risks associated with using credit cards in transactions (see Kim at least at [0004]-[0008]).  
Regarding Applicant’s arguments on pages 14-15, that the cited art of record does not disclose “cause the display of the terminal device to display, on the graphical user interface, additional information for the second preset payment method, the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount,” the Examiner respectfully notes that, as discussed in the 103 rejection below, Gonthier teaches this limitation.  Gonthier at [0066] discloses the accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's 
For the reasons above, Applicant’s arguments are not persuasive. 

Examiner’s Note
The Examiner is interpreting the plurality of payment icons being configured to receive a request for payment as the plurality of payment icons being configured to be selectable by a user interacting with the icons to select a payment method (see Specification at pages 15-16).

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  
Claim 1 recites “a first preset payment method that is credit card payment method,” at lines 4-5.  The claim is grammatically incorrect.  Was “a first preset payment method that is a credit card payment method,” meant here?
Claims 10 and 19 have similar limitations found in claim 1 above, and therefore are rejected by the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 10, and 19 are directed to an apparatus (claims 1 and 10), and a system (claim 19).  Therefore, on its face, each independent claim 1, 10, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 10, and 19 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites wallet information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method that is credit card payment method, and a second preset payment method; a plurality of payment icons, each icons indicating one of the plurality of preset payment methods and being configured to receive a request for payment using the corresponding of the preset payment methods; additional information for the second preset payment method, the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices and commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include a storage that stores information; a processor comprising hardware, the processor being configured to perform claimed functions; a terminal device associated with a user displaying, on a display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information.  The additional elements of claim 10 include a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute claimed functions; a server to store information; a terminal device associated with a user displaying, on a display of the terminal device, a graphical user interface comprising icons; the display of the terminal device displaying, on the graphical user interface, information.  And the additional elements of claim 19 include a wallet system comprising: a terminal device having a display, the terminal device being associated with a user; a server comprising a storage that stores information; a first processor comprising hardware, the first processor being configured perform claimed functions; the terminal device to display, on the display of the terminal device, a graphical user interface 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3, 11-12, and 20 simply further describes the technological environment.  Dependent claims 4, 6-9, 13, and 15-18 simply help to define the abstract idea.  The additional limitations of the dependent 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claims 1-4, 6-13, and 14-22 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140032399 A1 (“Gonthier”) in view of US 20170076282 A1 (“Kim”).
Regarding claim 1, Gonthier discloses a processing system comprising (The transaction system includes a processing system, which is configured to control the aforementioned communication sequences, to process the information received, and to create the information to be transmitted by the communication system, and to interact with the optional purchaser, vendor, and bank databases.  See at least [0047] and [0050].  See also [0055] and [0066].  User may interact with web browser via user device to display interfaces.  See at least [0022] and [0105]-[0106].  See also FIG. 1.): 
a storage that stores information, the information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method, and a second preset payment method (The presentation of the purchaser's accounts 450 and the balance in each account to the purchaser by the transaction system. In this example, each of the accounts “Checking” 452, “Savings” 454, and “Joint Account” 456 has sufficient funds to cover the purchase amount, but the account “Debit” 458 does not. The Debit account 458 is ‘greyed’ and is not available for selection by the purchaser for transferring the purchase amount.  See at least [0084] and FIG. 4E.  Account information stored in a database.  See at least [0035].  See also [0023]-[0025]..); and
a processor comprising hardware, the processor being configured to (See at least [0120].): 
cause a terminal device associated with the user to display, on a display of the terminal device, a graphical user interface comprising a plurality of payment icons, each icon indicating one of the plurality of preset payment methods and being configured to receive a request for payment using the corresponding one of the preset payment methods (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  The Examiner interprets the payment methods configured to be selected by a user, the payment method to be used in a transaction, a plurality of payment icons being configured to receive a request for payment.);
cause the display of the terminal device to display, on the graphical user interface, additional information for the second preset payment method, the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of the second preset payment method,” and the Examiner interprets the purchase amount as the 

While Gonthier discloses a processing system comprising a processor, Gonthier does not expressly disclose the processing system is a wallet server.  Furthermore, while Gonthier discloses a storage that stores information, Gonthier does not expressly disclose a storage that stores wallet information.  Furthermore, while Gonthier discloses a first preset payment method, Gonthier does not disclose a first preset payment method that is credit card payment method.

However, Kim discloses a processing system is a wallet server; a storage that stores wallet information (Wallet Server 105 in network communication via Network 162 with Electronic Device 101 that includes Processor 120.  See at least FIG. 1.  Wallet server may support the driving of the electronic device by performing operations/functions of the electronic device.  See at least [0069].  See also [0063]-[0066] and [0070]. Wallet server includes database.  See at least [0076] and [0096].  See also [0046]-[0051].);
a first preset payment method that is credit card payment method (Payment method includes credit cards.  See at least [0110].  See also [0080]-[0081].).
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the processing system of Gonthier to be the wallet server taught by Kim, and to modify the information stored of Gonthier to be wallet information, 

Regarding claim 2, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.).

Regarding claim 3, the combination of Gonthier and Kim discloses the limitations of claim 2, as discussed above, and Gonthier further discloses the display mode is a mode in which the payment icon of the second preset payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  ).

Regarding claim 4, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the payment icons respectively include display of names of the payment methods or marks indicating the payment methods (the presentation of the purchaser's accounts and the balance in each account to the purchaser by the transaction system. In this example, each of the accounts “Checking”, “Savings”, and “Joint Account” has sufficient funds to cover the purchase amount, but the account “Debit” does not. The Debit account is ‘greyed’ and is not available for selection by the purchaser for transferring the purchase amount.  See at least [0083] and FIG. 4E, My Accounts including Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Regarding claim 7, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the predetermined amount is a payment amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred.  See at least [0066] and FIG. 4E, displaying payment amount on display.  See also [0031] and [0084].  The Examiner interprets the purchase amount as the payment amount.).

Regarding claim 8, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Kim further discloses the processor is configured to display information of a service related to each of the preset payment methods on the display (The electronic device may display payment methods showing that “a 7% discount is applicable if a payment is made with a credit card”, “100 rewards points will be saved in the membership card”, and “a 3% discount is applicable via other affiliated cards.” The electronic device may determine a payment method based on user selection on the displayed payment combination recommendation information.  See at least [0140].  See at least FIG. 9, display (b), displaying discounts for each payment method.  The Examiner interprets the discount as a service related to the payment method.).
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the display of Gonthier to display information of a service related to each payment method, taught by Kim, in order to strengthen security, and to provide improved user convenience (see Kim at least at [0202]), and in order to reduce risks associated with using credit cards in transactions (see Kim at least at [0004]-[0008]).

Regarding claim 9, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the processor is configured to display the balance of each of the preset payment methods on the display (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser… The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts.  See at least [0066].  See also FIG. 4E, displaying balances next to each account of Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Claim 10 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 12 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 13 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Claims 6, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of Kim, and in further view of US 10810574 B1 (“Wilson”).
Regarding claim 6, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above.  Gonthier does not expressly disclose the processor is configured to cause the display of the terminal device to display, a deposit button configured to receive a request for a deposit into an account for the second preset payment method.

However, Wilson discloses the processor is configured to cause the display of the terminal device to display, a deposit button configured to receive a request for a deposit into an account for the second preset payment method (In response to identifying a possible payment request, the payment-service-system server can generate a message, stating, for example, “PSSIM: @johnDoe sent you $20.00.” In addition, the third-party messaging application can also display a Deposit button and a Decline button… these buttons can be generated using an API, and pressing the buttons can cause a message to be returned to the third-party messaging application.  In this example, if Jack Smith presses the Deposit button, this can generate a confirmation that Jack Smith accepts the $20, and the server can transfer funds from an account corresponding to John Doe to an account corresponding to Jack Smith.  See at least col. 21, lines 27-47 and FIG. 4, Deposit button 402 on display of User Computing Device 200.  
From the teaching of Wilson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the display of Gonthier to display a deposit button to deposit funds into the second preset payment method of Gonthier, using the deposit technique as taught by Wilson.  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Regarding claim 22, the combination of Gonthier, Kim, and Wilson disclose the limitations of claim 6, as discussed above, and Wilson further discloses the deposit button functions to deposit a predetermined amount of money set in advance into the account for the second preset payment method (In response to identifying a possible payment request, the payment-service-system server can generate a message, stating, for example, “PSSIM: @johnDoe sent you $20.00.” In addition, the third-party messaging application can also display a Deposit button and a Decline button… these buttons can be generated using an API, and pressing the buttons can cause a message to be returned to the third-party messaging application.  In this example, if Jack Smith presses the Deposit button, this can generate a confirmation that Jack Smith accepts the $20, and the server can transfer funds from an account corresponding to 
From the teaching of Wilson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the display of Gonthier to display a deposit button to deposit funds into the second preset payment method of Gonthier, using the deposit button as taught by Wilson.  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of US 20180150832 A1 (“Badal”).
Regarding claim 19, Gonthier discloses a processing system comprising (The transaction system includes a processing system, which is configured to control the aforementioned communication sequences, to process the information received, and to create the information to be transmitted by the communication system, and to interact with the optional purchaser, vendor, and bank databases.  See at least [0047] and [0050].  See also [0055] and [0066].  User may 
a terminal device having a display, the terminal device being associated with a user (User may interact with web browser via user device to display interfaces.  See at least [0022] and [0105]-[0106].  See also FIG. 1.); and
a system comprising: a storage that stores information, the information comprising information on a plurality of preset payment methods associated with a user, each preset payment method being different, the plurality of preset payment methods comprising a first preset payment method, and a second preset payment method (The presentation of the purchaser's accounts 450 and the balance in each account to the purchaser by the transaction system. In this example, each of the accounts “Checking” 452, “Savings” 454, and “Joint Account” 456 has sufficient funds to cover the purchase amount, but the account “Debit” 458 does not. The Debit account 458 is ‘greyed’ and is not available for selection by the purchaser for transferring the purchase amount.  See at least [0084] and FIG. 4E.  Account information stored in a database.  See at least [0035].  See also [0023]-[0025].); and
a first processor comprising hardware, the first processor being configured to (See at least [0120].)
cause the terminal device to display, on the display of the terminal device, a graphical user interface comprising a plurality of payment icons, each icon indicating one of a plurality of preset payment methods and being configured to receive a request for payment using the corresponding one of the preset payment methods (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  The Examiner interprets the payment 
cause the display of the terminal device to display, on the graphical user interface, additional information for the second preset payment method, the additional information being determined based on a result of comparison between a balance of the second preset payment method and a predetermined amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of the second preset payment method,” and the Examiner interprets the purchase amount as the “predetermined amount.”  The Examiner therefore interprets displaying each purchaser account and balance, and greying out the account if the account balance is less than the transaction amount, as displaying additional information determined based on a result of a comparison between a balance of the second preset payment method and a predetermined amount.).

While Gonthier discloses a processing system, Gonthier does not expressly disclose the processing system is a wallet system comprising: a server. Furthermore, while Gonthier  that is credit card payment method.  Furthermore, while Gonthier discloses a terminal, Gonthier does not expressly disclose wherein the terminal device comprises a second processor comprising hardware.

However, Badal discloses a processing system is a wallet system comprising: a server (The system can have a payment server that includes a processor.  See at least [0004]. The payment server being connected to an electronic wallet application on or accessible by a mobile device.  See at least [0021].); 
a first preset payment method that is credit card payment method (Payment method includes credit cards.  See at least [0146].  See also [0159].);
the terminal comprising a second processor comprising hardware (processor of a mobile device.  See at least [0070].  Processor comprising hardware.  See at least [0210].  See also [0171]-[0173] and [0232].).
From the teaching of Badal, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the processing system of Gonthier to be the wallet system taught by Badal, and to modify the terminal of Gonthier to include the processor of Badal, in order to improve electronic transactions and to improve security for users using payment details to complete transactions (see Badal at least at [0002]-[0003] and [0261].).

Regarding claim 20, the combination of Gonthier and Badal discloses the limitations of claim 19, as discussed above, and Gonthier further discloses the additional information is a display mode for the second preset payment method different from those of other preset payment methods of the plurality of preset payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of Kim, in further view of Wilson, and in further view of US 20170352021 A1 (“Szeto”).
Regarding claim 21, the combination of Gonthier and Kim disclose the limitations of claim 6, as discussed above.  Gonthier does not expressly disclose the deposit button is superimposed over an icon of the plurality of icons indicating the second preset payment method.

However, Szeto discloses the deposit button is superimposed over an icon of the plurality of icons indicating the second preset payment method (See at least [0078]-[0079] and see at least FIG. 6A, displaying a plurality of icons of payment methods, and FIG. 6B, 
From the teaching of Szeto, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Gonthier to superimpose a deposit button over an icon of the plurality of icons, using the superimposing technique taught by Szeto, in order to increase efficiency and functionality for the user using an electronic wallet, and in order to minimize application size and processing power for an electronic wallet (see Szeto at least at [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180253727 A1 (“Ortiz”) discloses secure execution of electronic signal exchanges, and more particularly improved systems, methods, and programming structures for the rapid and secure negotiation, authorization, execution, and confirmation of multi-party data processes, including payment transactions, in accordance with preferences of holders and/or administrators of multiple financial accounts.
US 20140122328 A1 (“Grigg”) discloses a portable mobile communication apparatus is configured to: initiate presentation of a first option on a user interface to pay via readable indicia (e.g., a QR code), initiate presentation of a second option on the user interface (e.g., the same user interface) to pay via a short-range wireless mechanism (e.g., NFC), and determine a payment option selected by a user.  Grigg discloses “when the user initiates an application to reach a payment interface page or when the application is 
“Icon Usability” by Aurora Harley, Nielsen Norman Group, dated July 27, 2014, https://www.nngroup.com/articles/icon-usability/ (hereinafter “Harley”) discloses “icons are, by definition, a visual representation of an object, action, or idea.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.Z./Examiner, Art Unit 3694  

/ELDA G MILEF/Primary Examiner, Art Unit 3694